Citation Nr: 9916402	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-09 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.  An appeal had been taken from a September 
1994 decision by the Department of Veterans Affairs (VA) 
Regional Office Chicago, Illinois, Committee on Waivers and 
Compromises which denied entitlement to waiver of recovery of 
an overpayment of disability compensation benefits.  The 
overpayment is in the amount of $8,870.

The record reflects that the veteran has been rated as 
incompetent for many years.  The recognized appellant, the 
veteran's mother, was his legal custodian at the time the 
overpayment at issue arose.  In July 1997 the Community 
Family Services Mental Health Center was appointed as payee 
to receive the veteran's VA benefits.  However, in November 
1997 the mental health center advised the regional office 
that it no longer wished to be the veteran's payee.  The 
record currently indicates that the First National Bank of 
Danville has been appointed legal custodian of the veteran.


FINDINGS OF FACT

1.  In February 1995 a statement of the case was sent on the 
question of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits.

2.  A substantive appeal was submitted regarding the above 
matter in April 1995.

3.  In a February 1999 statement, the veteran indicated that 
he wished to terminate the appeal.


CONCLUSION OF LAW

The substantive appeal has been withdrawn in writing by the 
veteran and there is no question for the Board to consider in 
this case.  38 C.F.R. § 20.204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in February 1995 a statement of the 
case was sent on the question of entitlement to waiver of 
recovery of an overpayment of disability compensation 
benefits.  A substantive appeal was later submitted regarding 
that question.  However, in a February 1999 statement the 
veteran related that he wished to terminate the appeal.  
Nonwithstanding the fact that a fiduciary may have been 
appointed for a claimant, an appeal, and by implication the 
withdrawal of an appeal, filed by a claimant will be 
accepted.  38 C.F.R. § 20.301.  Under 38 C.F.R. § 20.204, a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Thus, since the 
veteran has withdrawn the substantive appeal, there is no 
further question for the Board to consider in this case.



ORDER

The appeal for entitlement to waiver of recovery of an 
overpayment of disability compensation benefits is dismissed.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

